Citation Nr: 0814712	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  04-04 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for numbness of the 
feet.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The appellant is a veteran who served on a period of active 
duty from July 1967 to July 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
issued by the Department of Veterans Affairs (VA), St. 
Petersburg, Florida Regional Office (RO) which denied 
entitlement to service connection for a back disability and 
entitlement to service connection for numbness of the feet.

When this matter was last before the Board in June 2006, the 
Board confirmed the denial of the veteran's claims.  

The veteran appealed the Board's June 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2008 Order, the Court granted a Joint Motion 
for Remand, and remanded the matter to the Board for further 
development and re-adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion outlined the fundamental basis for the 
remand of the issues on appeal.  In setting aside the Board's 
June 2006 denial of service connection for a back disability 
and numbness of the feet, it was noted that the duty to 
assist was not satisfied in connection with the back claim.  
Specifically, that VA did not attempt to obtain records which 
the veteran claimed were missing from the record.  The 
veteran had asserted that service medical records were 
incomplete for alleged treatment that he received in 16 
different hospitals after injuring his back while on active 
duty, including a 10 day stay in an Air Force hospital in 
Vietnam in September 1969, followed by a 30-day stay in a 
hospital in Japan where he had back surgery.  It was further 
noted that the veteran had asserted that service medical 
records documenting his injury in Vietnam, which he stated 
were from "Dogtam" and Saigon in Vietnam, as well as two 
weeks in a hospital in Japan were not in the claims file.  

On remand, attempts to obtain the veteran's 1969 
hospitalization records must be made and the veteran is to be 
notified if those attempts are unsuccessful.  38 C.F.R. 
§ 3.159 (2007). 

With respect to the duty to assist in obtaining the veteran's 
service medical records, in a case in which a veteran's 
service records are unavailable through no fault of his own, 
there is a heightened obligation for VA to assist the veteran 
in the development of his claim and to provide reasons or 
bases for any adverse decision rendered without these 
records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
see also Moore v. Derwinski, 1 Vet. App. 401 (1991).  This 
heightened duty includes contacting the individual service 
department in attempt to seek all of the records that the 
veteran believes to be relevant.  

As the claim of service connection for numbness of the feet 
is inextricably intertwined with the claim regarding the 
back, that issue is remanded also.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  Attempt to obtain records pertaining 
to the veteran's 1969 hospitalization for 
treatment of a back injury in the "16 
different hospitals ........ including a 10 
day stay in an Air Force hospital in 
Vietnam in September 1969, followed by a 
30-day stay in a hospital in Japan" and 
"Dogtam" and Saigon in Vietnam, as well 
as two weeks in a hospital in Japan.  
Complete the development of the evidence 
with regard to the use of alternative 
methods for obtaining any missing service 
medical records in accordance with the 
provisions of the VA Adjudication 
Procedure Manual, M21-1, including, but 
not limited to, contacting the National 
Personnel Records Center (NPRC) (or any 
other appropriate agency/office) and 
request all available SGO records or 
morning reports documenting the veteran's 
medical care.  Also contact the service 
department itself for the purpose of 
obtaining service medical records 
directly from the U.S. Army.  In that 
regard, the veteran's allegations with 
respect to the records alleged to be 
missing should be consulted and 
referenced to the service department.  
Document all efforts pursuant to 
38 C.F.R. § 3.159 and notify the veteran 
if attempts to obtain any of these 
records are unsuccessful.  

2.  Thereafter, the claims file should 
be reviewed to ensure that all of the 
foregoing requested development has 
been completed, and pursue any further 
development required by the record at 
hand, including further medical 
examination.  

3.  Then, readjudicate the veteran's 
claims of entitlement to service 
connection for a back disability and 
entitlement to service connection for 
numbness of the feet.  If any benefit 
requested on appeal is not granted to the 
veteran's satisfaction, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative and 
provide a reasonable time to respond.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



